[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 08-16388                     APR 7, 2009
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK

                 D. C. Docket No. 07-02500-CV-GET-1

DARRYL JORDAN,

                                                          Plaintiff-Appellant,

                                 versus

COUNTRYWIDE FINANCIAL CORPORATION,
JAVIER JARABA,
COUNTRYWIDE HOME LOANS, INC.,

                                                       Defendants-Appellees.




               Appeal from the United States District Court
                 for the Northern District of Georgia


                             (April 7, 2009)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Appellant presents two issues in his appeal of the district court’s order of

July 24, 2008, granting appellees’ motion to dismiss his amended complaint:

      1) whether the district court erred in dismissing the amended complaint, and

      2) whether the district court abused its discretion in denying appellant’s

motion for leave to file a second amended complaint.

      Addressing the first issue, we find no error in the district court’s rationale

for dismissing appellant’s amended complaint and therefore affirm the dismissal.

As for the second issue, the record reveals that appellant moved the court for leave

to file a second amended complaint on August 3, 2008. His motion was styled:

“Motion to Reconsider Order Dismissing the Amended Complaint with prejudice

or in the alternative Motion to Further Amend the Complaint.” The court denied

these alternative motions on October 14, 2008. Appellant’s notice of appeal only

appealed the district court’s “Order of July 24, 2008 granting Defendant’s Motion

to Dismiss.” Because the notice did not appeal the October 14 order, that order is

not before us; hence, we do not consider whether the court abused its discretion in

denying further leave to amend.

      AFFIRMED.




                                          2